CERCONE, Judge:
This is another case in which appellant attempts to attack his guilty plea on direct appeal without first having *346filed a petition to withdraw his plea with the lower court. In Commonwealth v. Roberts, 237 Pa.Super. 336, 352 A.2d 140 (1975), we held that before a defendant will be permitted to attack his guilty plea on direct appeal he must first file a petition to withdraw his plea with the lower court. Accordingly, this case is remanded to the lower court to allow appellant to file a petition to withdraw his guilty plea nunc pro tunc. Commonwealth v. Roberts, supra. See also Commonwealth v. Velasquez, 238 Pa.Super. 368, 357 A.2d 155 (1976).
VAN der VOORT, J., files a dissenting opinion.